United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 17, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-50657
                         Summary Calendar


                     JEFFRIE ANTERIES DANIEL,

                                    Plaintiff-Appellant,

                              versus

               BEXAR COUNTY ADULT DETENTION CENTER;
                       RALPH LOPEZ, Sheriff,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-02-CV-242
                       --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jeffrie Anteries Daniel, Texas prisoner no. 737485, appeals

the dismissal, without prejudice, of his action brought under 42

U.S.C. § 1983, in which he alleged denial of medical care in the

form of exposure to tuberculosis and refusal to provide treatment

after the exposure was revealed by a skin test.   The district court

dismissed the action for Daniel’s failure to allege deliberate

indifference to his serious medical needs.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 02-50657
                                        -2-

       Daniel alleged, at best, negligence and a disagreement over

what was the proper medical care.            Such allegations do not support

a cause of action under 42 U.S.C. § 1983.             Varnado v. Lynaugh, 920
F.2d 320, 321 (5th Cir. 1991); Norton v. Dimazana, 122 F.3d 286,

292 (5th Cir. 1997); see also Gibbs v. Grimmette, 254 F.3d 545,

549-50 (5th Cir. 2001) (not deliberate indifference to refuse skin-

test    to    inmate     absent    known   exposure    or    signs     of   active

tuberculosis).

       In    addition,    Daniel   alleged    only    that   the    Bexar   County

Sheriff, Ralph Lopez, was vicariously liable for the acts of his

unidentified subordinates.           Sheriff Lopez cannot be vicariously

liable under 42 U.S.C. § 1983.             See Thompkins v. Belt, 828 F.2d
298, 303-04 (5th Cir. 1987).           We pretermit the issue whether the

Bexar County Adult Detention Center may be sued in its own name,

because Daniel failed to allege that any unconstitutional acts were

the result of a policy or custom as is required to establish the

liability of any municipal body under 42 U.S.C. § 1983.                        See

Piotrowski v. City of Houston, 51 F.3d 512, 517 (5th Cir. 1995).

       Because Daniel failed to state a claim against any defendant,

the judgment of the district court is AFFIRMED.                    FED. R. CIV. P.

12(b)(6).

       JUDGMENT AFFIRMED.